Exhibit 10.4
THIRD LIEN BORROWER PARTY GUARANTEE AGREEMENT
     THIRD LIEN BORROWER PARTY GUARANTEE AGREEMENT dated as of October 13, 2009
(this “Guarantee”) by International Lease Finance Corporation, a California
corporation (“ILFC”), States Aircraft, Inc., a California corporation
(“States”), Shrewsbury Aircraft Leasing Limited, a private limited liability
company incorporated under the laws of Ireland (“Shrewsbury”, and together with
ILFC and States, the “Borrowers”), Top Aircraft, Inc., a California corporation
(“Top Aircraft”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“ILFC Ireland”), ILFC France S.a.r.l., a
société à responsabilité limitée organized under the laws of France (“ILFC
France”), and ILFC Labuan Ltd., a Labuan private limited liability company
incorporated under the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan”,
and together with ILFC Ireland and ILFC France, the “Intermediate Lessees”) and
the Additional Guarantors (as defined in Section 11) (the Borrowers, Top
Aircraft, the Intermediate Lessees and the Additional Guarantors, collectively,
the “Guarantors” and each a “Guarantor”) for the benefit of the Federal Reserve
Bank of New York (with its successors and assigns, the “Beneficiary”).
     WHEREAS, each Guarantor is a direct or indirect wholly owned subsidiary of
American International Group, Inc., a Delaware corporation (together with its
successors, the “Obligor”);
     WHEREAS, the Obligor has entered into the Credit Agreement dated as of
September 22, 2008 among the Obligor, as borrower, and the Beneficiary, as
lender (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Parent Facility”);
     WHEREAS, the Borrowers desire to borrow term loans in an aggregate
principal amount of $2,000,000,000 under the Credit Agreement dated as of the
date hereof among the Borrowers, Top Aircraft, the Intermediate Lessees, AIG
Funding, Inc., as lender (the “Borrower Facility Lender”), and Wells Fargo Bank
Northwest, National Association, as security trustee (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Borrower Facility”);
     WHEREAS, in order for the Borrower Facility Lender to make the Term Loans
to the Borrowers under the Borrower Facility, the Obligor must first make a
Borrowing (the “New FRBNY Borrowing”) under the Parent Facility in an amount
equal to the Term Loans, with the funds so borrowed being advanced immediately
to the Borrowers in the form of the Term Loans;
     WHEREAS, the Parent Facility prohibits the making of the Term Loans by the
Borrower Facility Lender to the Borrowers as currently contemplated by

1



--------------------------------------------------------------------------------



 



the Borrower Facility because the Borrowers are not Loan Parties under the
Parent Facility (the “Existing Restriction”);
     WHEREAS, ILFC entered into (i) the Demand Note Agreement dated as of
March 9, 2009 (the “Existing Loan I Documentation”) with the Borrower Facility
Lender, pursuant to which the Borrower Facility Lender extended credit to ILFC
in the principal amount of $800,000,000 (the “Existing Loan I”) and (ii) the
Demand Note Agreement dated as of March 26, 2009 (the “Existing Loan II
Documentation”; and together with the Existing Loan I Documentation, the
“Existing Loan Documentation”) with the Borrower Facility Lender, pursuant to
which the Borrower Facility Lender extended credit to ILFC in the principal
amount of $900,000,000 (the “Existing Loan II”; and together with the Existing
Loan I, the “Existing Loans”);
     WHEREAS, the Guarantors and the Borrower Facility Lender have agreed to
amend and restate the Existing Loan Documentation as provide in the Amended and
Restated Credit Agreement dated as of the date hereof among the Borrowers, Top
Aircraft, the Intermediate Lessees, the Borrower Facility Lender and Wells Fargo
Bank Northwest, National Association, as security trustee (the “Security
Trustee”) (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”; and the
loans outstanding thereunder, the “Term Loans”), to, among other things,
(i) extend the maturity date of the Existing Loans and (ii) permit the addition
of the Non-Parent Borrowers as borrowers thereunder to facilitate a
restructuring of the Loans after the Amendment Effective Date (as defined
therein);
     WHEREAS, the Beneficiary is willing to (a) make the necessary waiver of the
Existing Restriction and the other applicable provisions of the Parent Facility,
pursuant to the Letter Agreement dated as of October 13, 2009 among the Obligor
and the Beneficiary, to enable and permit the making of the term loans under the
Borrower Facility and (b) enter into the Amended and Restated Credit Agreement,
but only if each Guarantor (i) guarantees the Guaranteed Obligations (as defined
below) as more fully set forth herein and (ii) secures such guarantee by
granting a third-priority security interest in, and lien on, certain of its
assets in favor of the Security Trustee, for the benefit of the Beneficiary, as
more fully set forth in the Aircraft Mortgage and Security Agreement dated as of
the date hereof (the “Mortgage”) among the Guarantors, the Security Trustee and
the other Security Trustees (as defined therein); and
     WHEREAS, in consideration of the financial accommodation and other support
that the Obligor has provided, directly or indirectly, pursuant to the Borrower
Facility, the Existing Loans and the Amended and Restated Credit Agreement and
such financial and other support as the Obligor may in the future provide to the
Guarantors, and in order to induce the Beneficiary to consent to the making of
the Term Loans and to enter into the Amended and Restated Credit

2



--------------------------------------------------------------------------------



 



Agreement the Guarantors are willing to enter into this Guarantee and to secure
their obligations hereunder pursuant to the terms set forth in the Mortgage.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:
     1. Terms Defined in the Parent Facility; Loan Document. For all purposes of
this Guarantee, all capitalized terms used but not defined in this Guarantee
(including in the recitals above) shall have the respective meanings assigned to
such terms in the Parent Facility. This Guarantee shall be considered a “Loan
Document” under the Parent Facility.
     2. The Guarantee. Each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as a guarantee of payment and not
merely as a guarantee of collection, the full and punctual payment when due
(whether at stated maturity, upon acceleration or otherwise) of each Guaranteed
Obligation, as hereinafter defined; provided that the recourse of the
Beneficiary against the Guarantors under this Guarantee at any time will be
limited to an aggregate amount equal to the lesser of (a) $1,700,000,000 plus
all unpaid interest accrued thereon under the Amended and Restated Credit
Agreement through and including such time and (b) the amount of Obligations (as
defined in the Amended and Restated Credit Agreement) outstanding under the
Amended and Restated Credit Agreement at such time. Upon failure by the Obligor
to pay punctually any Guaranteed Obligation, the Guarantors shall pay the amount
of Guaranteed Obligations not so paid at the FRBNY Account (as defined in the
Amended and Restated Credit Agreement). The Beneficiary shall notify the
Guarantors when payment of any Guaranteed Obligation is due hereunder (and the
amount so due), unless prevented from doing so by applicable law, including any
Bankruptcy Law; provided that any failure of the Beneficiary to so notify the
Guarantors shall not affect the obligations of the Guarantors hereunder. Without
limiting the generality of the foregoing, the liability of each Guarantor shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any Loan Party to the Beneficiary but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Loan Party. In furtherance
of the foregoing, the Guarantors hereby agree to make payments of principal and
interest in respect of the Term Loans to the FRBNY Account set forth in the
Amended and Restated Credit Agreement and each payment of principal of the Term
Loans shall be credited against and reduce on a dollar-for-dollar basis the
maximum amount of the Guarantors’ obligations hereunder. For the avoidance of
doubt, any and all payments by any Guarantor under this Guarantee shall be made
free and clear of and without deduction for any Indemnified Taxes or Other Taxes
as though such payment were made pursuant to Section 2.12 of the Parent Facility
and such Guarantor were a Borrower thereunder.

3



--------------------------------------------------------------------------------



 



“Guaranteed Obligations” means (i) all principal of all Loans outstanding from
time to time under the Parent Facility, all interest (including Post-Petition
Interest) on such Loans and all other amounts now or hereafter payable by the
Obligor under the Loan Documents and (ii) any renewals, refinancings or
extensions of any of the foregoing (including Post-Petition Interest).
     3. Guarantee Unconditional. The obligations of each Guarantor under this
Guarantee are those of primary obligor, and not merely of surety, and shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
     (i) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Obligor, any other Guarantor, any “Guarantor”
(as defined in the Parent Facility) (an “Existing Guarantor”) or any other
Person under any Loan Document, by operation of law or otherwise;
     (ii) any modification or amendment of or supplement to any Loan Document or
any “Loan Document” (as defined in the Amended and Restated Credit Agreement)
(an “Amendment Loan Document”);
     (iii) any release, impairment, non-perfection or invalidity of any direct
or indirect security for any obligation of the Obligor, any other Guarantor, any
Existing Guarantor or any other Person under any Loan Document or Amendment Loan
Document;
     (iv) any change in the corporate existence, structure or ownership of the
Obligor, any other Guarantor, any Existing Guarantor or any other Person or any
of their respective subsidiaries, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Obligor, any other Guarantor, any
Existing Guarantor or any other Person or any of their assets or any resulting
release or discharge of any obligation of the Obligor, any other Guarantor, any
Existing Guarantor or any other Person under any Loan Document or Amendment Loan
Document;
     (v) the existence of any claim, set-off or other right that such Guarantor
may have at any time against the Obligor, any other Guarantor, any Existing
Guarantor, the Beneficiary or any other Person, whether in connection with the
Loan Documents or the Amendment Loan Documents or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
     (vi) any invalidity or unenforceability relating to or against the Obligor,
any other Guarantor, any Existing Guarantor or any other Person for any reason
of any Loan Document or any Amendment Loan

4



--------------------------------------------------------------------------------



 



Document, or any provision of applicable law or regulation purporting to
prohibit the payment of any Obligation, “Obligation” (as defined in the Amended
and Restated Credit Agreement), Guaranteed Obligation or Secured Obligation by
the Obligor, any other Guarantor, any Existing Guarantor or any other Person; or
     (vii) any other act or omission to act or delay of any kind by the Obligor,
any other Guarantor, any Existing Guarantor, any other party to any Loan
Document or Amendment Loan Document, the Beneficiary or any other Person, or any
other circumstance whatsoever that might, but for the provisions of this clause
(vii), constitute a legal or equitable discharge of or defense to any obligation
of any Guarantor hereunder.
     4. Limit of Liability. (a) Each Guarantor, and by its acceptance of this
Guarantee, the Beneficiary, hereby confirms that it is the intention of all such
Persons that this Guarantee and the Guaranteed Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guarantee and the Guaranteed Obligations of
each Guarantor hereunder. To effectuate the foregoing intention, the Beneficiary
and the Guarantors hereby irrevocably agree that the Guaranteed Obligations of
each Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance under Bankruptcy
Law or any comparable provision of applicable law. For purposes hereof,
“Bankruptcy Law” means any proceeding of the type referred to in paragraph
(g) of Article 7 of the Parent Facility or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.
     (b) In the event that the direct or indirect assets of any Guarantor
organized under the laws of Ireland are insufficient to pay in full all claims
made by the Beneficiary in respect of the Guaranteed Obligations of such
Guarantor under this Agreement, then the Beneficiary shall have no further claim
against such Guarantor with respect to its Guaranteed Obligations for amounts
that exceed its direct or indirect assets at such time.
     (c) The guarantees, obligations, liabilities and undertakings granted by
ILFC France under this Guarantee shall, for each relevant financial year, be, in
any and all cases, strictly limited to 90% of the annual net margin generated by
ILFC France in connection with back-to-back leasing activities between it and
ILFC with respect to the lease of Pool Aircraft (as defined in the Amended and
Restated Credit Agreement).
     5. Discharge Only Upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force

5



--------------------------------------------------------------------------------



 



and effect until the earlier of the time (a) all Guaranteed Obligations shall
have been paid in full and no Commitment remains outstanding and (b) all
outstanding “Obligations” (as defined in the Amended and Restated Credit
Agreement) shall have been paid in full. If at any time any payment of any
Guaranteed Obligation is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Obligor or otherwise,
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time, but in
no event shall any Guarantor have any liability in excess of the amount
described in Section 2 above.
     6. Waiver by Guarantors. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Obligor, any other Guarantor, any Existing Guarantor or any other
Person.
     7. Subrogation. Upon making full payment with respect to any obligation of
the Obligor hereunder, a Guarantor shall be subrogated to the rights of the
payee against the Obligor with respect to such obligation; provided that such
Guarantor shall not enforce any payment by way of subrogation so long as any
Guaranteed Obligation remains unpaid.
     8. Stay of Acceleration. If acceleration of the time for payment of any
Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Obligor, all such Guaranteed Obligations otherwise subject
to acceleration under the terms of the Parent Facility or any other Loan
Document shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Beneficiary.
     9. Representations and Warranties. Each Guarantor represents and warrants
to the Beneficiary that:
     (a) Such Guarantor is a Person duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and such Guarantor has the power and authority to own its property
and to carry on its business as now being conducted and is duly qualified and,
if applicable, in good standing as a foreign corporation or other entity
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect (as defined in the Amended and Restated Credit
Agreement).
     (b) The execution and delivery by such Guarantor of this Guarantee and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby (i) are within its organizational powers,
(ii) have been duly authorized by all necessary

6



--------------------------------------------------------------------------------



 



corporate action, (iii) have received all necessary approvals, authorizations,
consents, registrations, notices, exemptions, licenses, declarations, orders and
other actions (if any shall be required) from Governmental Authorities (as
defined in the Amended and Restated Credit Agreement), (iv) do not and will not
contravene, constitute a default under or conflict with any provision of (A) law
(including any Environmental Law (as defined in the Amended and Restated Credit
Agreement)), rule or regulation applicable to such Guarantor or with respect to
any of its properties, (B) any writ, judgment, decree or order to which such
Guarantor is a party or by which it is bound or affected, (C) its Operating
Documents or Organizational Documents (each as defined in the Amended and
Restated Credit Agreement) or (D) any provision of any agreement or instrument
binding on such Guarantor, or any agreement or instrument of which such
Guarantor is aware affecting the properties of such Guarantor and (iv) do not
and will not result in or require the creation or imposition of any Adverse
Claim (as defined in the Amended and Restated Credit Agreement) on any of such
Guarantor’s properties pursuant to the terms of any such agreement or instrument
referred to in clause (iv)(D) of this Section 9(b), other than the Security
Documents (as defined in the Amended and Restated Credit Agreement). This
Guarantee has been duly authorized, executed and delivered by such Guarantor.
     (c) This Guarantee constitutes the legal, valid and binding obligation of
such Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
     (d) As of the date hereof, all Litigation Actions (as defined in the
Amended and Restated Credit Agreement), when taken as a whole, could not
reasonably be expected to have a Material Adverse Effect (as defined in the
Amended and Restated Credit Agreement). As of the date hereof, other than any
liability incident to such Litigation Actions or provided for or disclosed in
the financial statements referred to in Section 3.04 of the Amended and Restated
Credit Agreement, and other than as set forth in ILFC’s filings with the
Securities and Exchange Commission, no Guarantor has any contingent liabilities
which are material to its business, credit, operations or financial condition of
the Guarantors taken as a whole.
     10. Covenants. Each Guarantor covenants and agrees that, so long as any
Obligations (as defined in the Amended and Restated Credit Agreement) shall
remain unpaid, such Guarantor will perform and observe all of the terms,
covenants and agreements set forth in the Amendment Loan Documents on its part
to be performed or observed.

7



--------------------------------------------------------------------------------



 



     11. Guarantee Supplements. Upon the execution and delivery by any Person of
a guarantee supplement in substantially the form of Annex A hereto (each, a
“Guarantee Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guarantee to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Amendment Loan Document to
a “Guarantor” or “Borrower Party” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guarantee”,
“hereunder”, “hereof” or words of like import referring to this Guarantee, and
each reference in any other Amendment Loan Document to the “Borrower Party
Guarantee”, “thereunder”, “thereof” or words of like import referring to this
Guarantee, shall mean and be a reference to this Guarantee as supplemented by
such Guarantee Supplement.
     12. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service, in
the manner provided in Section 8.01 of the Amended and Restated Credit
Agreement. All notices and other communications given in accordance with the
provisions of this Guarantee will be deemed to have been given on the date of
receipt.
     13. No Waiver. No failure or delay by the Beneficiary or any Third Lien
Secured Party (as defined in the Mortgage) in exercising any right, power or
privilege under this Guarantee, the Parent Facility, any other Loan Document or
any other Amendment Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
     14. Amendments and Waivers. Any provision of this Guarantee may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Beneficiary and each Guarantor.
     15. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and its successors and assigns, for the benefit of the Beneficiary and
its successors and assigns, except that no Guarantor may transfer or assign any
or all of its rights or obligations hereunder without the prior written consent
of the Beneficiary.
     16. Choice of Law. This Guarantee shall be construed in accordance with and
governed by the laws of the State of New York.
     17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTEE. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR

8



--------------------------------------------------------------------------------



 



ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
     18. Jurisdiction; Consent to Service of Process. (a) Each of the Guarantors
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
Guarantors hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the Guarantors agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee shall
affect any right that the Beneficiary may otherwise have to bring any action or
proceeding relating to this Guarantee or the other Amendment Loan Documents
against any Guarantor or its respective properties in the courts of any
jurisdiction.
     (b) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee or the other Amendment Loan
Documents in any New York State or Federal court. Each Guarantor hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (c) Each party to this Guarantee irrevocably consents to service of process
in the manner provided for notices in Section 8.01 of the Amended and Restated
Credit Agreement. Nothing in this Guarantee will affect the right of any party
to this Guarantee to serve process in any other manner permitted by law.
     19. Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Guarantee and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Guarantee.
     20. Severability. If any provision of this Guarantee is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of this Guarantee shall remain in full force and effect
in such

9



--------------------------------------------------------------------------------



 



jurisdiction and shall be liberally construed in favor of the Beneficiary in
order to carry out the intentions of the parties thereto as nearly as may be
possible, and (ii) the invalidity or unenforceability of such provision in such
jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.
     21. Counterparts. This Guarantee may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Guarantee by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Guarantee.
[Signature Page(s) to Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Lien Borrower
Party Guarantee Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Alan H. Lund       Name:   Alan H. Lund       Title:   Vice
Chairman and Chief Financial Officer       By:   /s/ Pamela S. Hendry      
Name:  Pamela S. Hendry         Senior Vice President and Treasurer  

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry       Title:  
Director  

 



--------------------------------------------------------------------------------



 



              SIGNED SEALED AND DELIVERED by SHREWSBURY AIRCRAFT LEASING LIMITED
by its duly appointed attorney in the presence of:   SHREWSBURY AIRCRAFT LEASING
LIMITED
 
           
 
      By:   /s/ Niau Sommerville
 
           
By:
  /s/ Maireadh Dale
 
      Name: Niau Sommerville
Name:
Maireadh Dale       Title: Attorney
Address:
  IFSC, DI        
Occupation:
  Solicitor        

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry        Name:   Pamela S. Hendry        Title:  
Director   

 



--------------------------------------------------------------------------------



 



              SIGNED SEALED AND DELIVERED by ILFC IRELAND LIMITED by its duly
appointed attorney in the presence of:   ILFC IRELAND LIMITED
 
           
 
      By:   /s/ Niau Sommerville
 
           
By:
  /s/ Maireadh Dale
 
      Name: Niau Sommerville
Name:
  Maireadh Dale       Title: Attorney
Address:
  North Wall Quay, DI         
Occupation:
  Solicitor         

 



--------------------------------------------------------------------------------



 



            ILFC FRANCE S.A.R.L.
      By:   /s/ Niau Sommerville        Name:  Niau Sommerville        Title:  
Gerart   

 



--------------------------------------------------------------------------------



 



         

            ILFC LABUAN LTD.
      By:   /s/ Julie I. Sackman        Name:   Julie I. Sackman        Title:  
Director   

 



--------------------------------------------------------------------------------



 



          Agreed to and accepted by:

FEDERAL RESERVE BANK OF NEW YORK
        By:   /s/ Steven J. Manzari          Name:  Steven J. Manzari        
Title:  Senior Vice President      

 



--------------------------------------------------------------------------------



 



Annex A
to the Guarantee Agreement
FORM OF GUARANTEE SUPPLEMENT
                           ,           
The Federal Reserve Bank of New York
33 Liberty Street
New York, New York 10045
Attention:                     
Ladies and Gentlemen:
     Reference is made to the Third Lien Borrower Party Guarantee Agreement
dated as of October 13, 2009, made by the Guarantors party thereto in favor of
the Federal Reserve Bank of New York (such Borrower Party Guarantee, as in
effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Guarantee Supplement
(this “Guarantee Supplement”), being the “Guarantee”). The capitalized terms
defined in the Guarantee and not otherwise defined herein are used herein as
therein defined.
     Section 1. Guarantee. (a) The undersigned hereby, jointly and severally
with the other Guarantors, absolutely, unconditionally and irrevocably
guarantees, as a guarantee of payment and not merely as a guarantee of
collection, the punctual payment when due, whether at scheduled maturity or by
acceleration, demand or otherwise, of all of the Guaranteed Obligations;
provided that the recourse of the Beneficiary against the Guarantors under the
Guarantee at any time will be limited to an aggregate amount equal to the lesser
of (i) $1,700,000,000 plus all unpaid interest accrued under the Amended and
Restated Credit Agreement through and including such time and (ii) the amount of
Obligations (as defined in the Amended and Restated Credit Agreement) owing by
the Borrowers under the Amended and Restated Credit Agreement at such time. Upon
failure by the Obligor to pay punctually any Guaranteed Obligation, the
undersigned shall forthwith pay the amount of Guaranteed Obligations not so paid
at FRBNY Account. The Beneficiary shall notify the undersigned when payment of
any Guaranteed Obligation is due hereunder (and the amount so due), unless
prevented from doing so by applicable law, including any Bankruptcy Law;
provided that any failure of the Beneficiary to so notify the undersigned shall
not affect the obligations of the undersigned hereunder or under the Guaranee.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed

1



--------------------------------------------------------------------------------



 



Obligations and would be owed by any Loan Party to the Beneficiary but for the
fact that they are unenforceable, rejected, rejectable or otherwise not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Loan Party. In furtherance of the foregoing, the
undersigned hereby agrees to make payments of principal and interest in respect
of the Term Loans to the FRBNY Account set forth in the Amended and Restated
Credit Agreement and each payment of principal of the Term Loans shall be
credited against and reduce on a dollar-for-dollar basis the maximum amount of
the Guarantors’ obligations under the Guarantee. For the avoidance of doubt, any
and all payments by the undersigned under the Guarantee shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes as
though such payment were made pursuant to Section 2.12 of the Parent Facility
and the undersigned were a Borrower thereunder.
     (b) The undersigned, and by its acceptance of this Guarantee Supplement,
the Beneficiary, hereby confirms that it is the intention of all such Persons
that this Guarantee Supplement, the Guarantee and the Guaranteed Obligations of
the undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guarantee
Supplement, the Guarantee and the Guaranteed Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Beneficiary and the
undersigned hereby irrevocably agree that the obligations of the undersigned
under this Guarantee Supplement and the Guarantee at any time shall be limited
to the maximum amount as will result in the obligations of the undersigned under
this Guarantee Supplement and the Guarantee not constituting a fraudulent
transfer or conveyance under Bankruptcy Law or any comparable provision of
applicable law. [In the event that the direct or indirect assets of the
undersigned are insufficient to pay in full all claims made by the Beneficiary
in respect of the Guaranteed Obligations of the undersigned under this Guarantee
Supplement and the Guarantee, then the Beneficiary shall have no further claim
against the undersigned with respect to its Guaranteed Obligations for amounts
that exceed its direct or indirect assets at such time.]1 [The guarantees,
obligations, liabilities and undertakings granted by the undersigned under this
Guarantee Supplement and the Guarantee shall, for each relevant financial year,
be, in any and all cases, strictly limited to [90]% of the annual net margin
generated by the undersigned in connection with back-to-back leasing activities
between it and ILFC with respect to the lease of Pool Aircraft (as defined in
the Amended and Restated Credit Agreement).]2
 

1   To be included for entities organized under Irish law only.   2   To be
included for entities organized under French law only.

2



--------------------------------------------------------------------------------



 



     (c) Subject to Section 7 of the Guarantee, the undersigned hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to the Beneficiary under this Guarantee Supplement, the
Guarantee, or any other guarantee, the undersigned will contribute, to the
maximum extent permitted by applicable law, such amounts to each other Guarantor
and Existing Guarantor so as to maximize the aggregate amount paid to the
Beneficiary under or in respect of the Loan Documents.
     (d) The undersigned hereby agrees that any Indebtedness owed by it to
another Loan Party shall be subordinated to the Guaranteed Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Guaranteed Obligations of such other Loan Party.
     Section 2. Guaranteed Obligations Under the Guarantee. The undersigned
hereby agrees, as of the date first above written, to be bound as a Guarantor by
all of the terms and conditions of the Guarantee to the same extent as each of
the other Guarantors thereunder. The undersigned further agrees, as of the date
first above written, that each reference in the Guarantee to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Amendment Loan Document to a
“Guarantor” or a “Borrower Party” shall also mean and be a reference to the
undersigned.
     Section 3. Counterparts. This Guarantee Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Guarantee Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Guarantee Supplement.
     Section 4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. (a) This
Guarantee Supplement shall be construed in accordance with and governed by the
laws of the State of New York, except as otherwise required by mandatory
provisions of law and except to the extent that remedies provided by the laws of
any jurisdiction other than the State of New York are governed by the laws of
such jurisdiction.
     (b) The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guarantee Supplement or the Guarantee, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be

3



--------------------------------------------------------------------------------



 



enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guarantee Supplement shall affect any right
that the Beneficiary may otherwise have to bring any action or proceeding
relating to this Guarantee Supplement or the Guarantee or the other Amendment
Loan Documents against the undersigned or its respective properties in the
courts of any jurisdiction.

4



--------------------------------------------------------------------------------



 



     (c) THE UNDERSIGNED WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE SUPPLEMENT, ANY LOAN
DOCUMENT OR AMENDMENT LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE UNDERSIGNED
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION AND THE GUARANTEE.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By:           Name:           Title:        

Accepted and agreed:

          THE FEDERAL RESERVE BANK OF NEW YORK
        By:             Name:           Title:        

5